Citation Nr: 0602895	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  04-37 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert P. Pezold II, Associate Counsel


INTRODUCTION

The veteran had active duty service with the United States 
Army from December 1942 until January 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which denied the benefits sought on 
appeal.

This matter was previously before the Board in May 2005.  On 
that occasion, a remand was ordered to accomplish additional 
development with regard to the tinnitus claim.  At the time 
of the May 2005 Board remand, service connection was 
established for bilateral hearing loss.  As such, the matter 
is no longer for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  All 
VA notice requirements under the VCAA have been satisfied.  
With regard to the Duty to Assist, further development is 
required for the reasons set forth below.  

The veteran contends that he suffers from bilateral hearing 
loss and tinnitus.  The veteran was granted service 
connection for his bilateral hearing loss, based primarily on 
an October 2003 audiometric examination conducted by a 
private medical service provider.  The October 2003 
audiometric examination made no diagnosis of tinnitus.  The 
case was remanded and a VA examination was conducted in July 
2005 to determine if the veteran had tinnitus and to 
determine if the tinnitus was either directly related to 
active service or was secondary to his service-connected 
bilateral hearing loss.  The VA examiner determined the 
tinnitus was not directly related to active service.  
However, the VA examiner made no determination as to whether 
it is at least as likely as not that the tinnitus is the 
result of his service connected bilateral hearing loss.  
Because such determination is essential in order for the 
veteran to achieve the benefit sought on appeal, further 
development is required.

The Board notes that the issue on appeal has been the subject 
of an earlier remand. However, for the reasons articulated 
above, a remand is simply unavoidable here. Indeed, the Board 
is obligated by law to ensure that the RO complies with its 
directives. "[A] remand by . . . the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders." In other words, where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance. 
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The claims file should be returned to the 
VA examiner who administered the July 2005 
examination.  The VA examiner should state a 
medical opinion as to whether it is as likely 
as not that the disorder is the result of the 
veteran's service-connected bilateral hearing 
loss.  Should that VA examiner be unavailable, 
a similarly qualified medical expert should 
perform a full review of the claims file and 
make the determination.

2.  Upon completion of the above, the RO must 
readjudicate the issue on appeal and consider 
all evidence received since issuance of the 
most recent Supplemental Statement of the 
Case.  If any benefit sought on appeal remains 
denied, the appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2005).





 Department of Veterans Affairs


